Citation Nr: 0607937	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension and/or 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1979 to 1999.

The veteran is a VA employee.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, WA.

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing, in November 2005; a transcript is of 
record.

Service connection is in effect for recurrent herpes simplex; 
partial parotidectomy, left, with scar; right foot hallux 
valgus; calcium deposit of the thoracic and lumbar posterior 
spine; and bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The primary medical opinion of record in the file as to the 
onset of the veteran's hypertension is from a VA nurse 
practioner who cites several blood pressure readings of 
record.

The veteran and his representative argue that not all of his 
records were reviewed for the aforecited opinion, and in 
fact, he had numerous elevations in service and well within 
the year after service leading to a TIA in 1999.

Of significance is written diary-like information provided by 
the veteran as to numerous blood pressure readings.  

It is also noted that he testified that he had continuously 
deteriorating blood pressure for some time before separation 
from service.  

He has also stated that towards the end of his career, he was 
in a position which did not make it conducive to run in often 
and have readings taken.

Based on the evidence of record, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence to 
submit including as to various blood 
pressure readings in or since service, 
and/or one or more TIA's, starting in or 
about 1999, he should do so; the RO should 
help him as required in acquiring such 
evidence.

2.  The veteran should then be scheduled 
for a VA examination to determine the date 
at which time his hypertension/ 
hypertensive heart disease began and by 
what was this manifested.  The examiner 
should review all of the evidence of 
record, and so state.  The opinion should 
be addressed in terms of whether it is as 
likely as not the condition in question 
had origins during service. 

3.  The RO should then review the case.  
If the decision remains unsatisfactory, a 
SSOC should be issued, and the 

veteran and his representative should be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.  
The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


